Filed 9/14/22 P. v. Walker CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077803

 v.                                                                      (Super. Ct. No. FMB006290)

 VERNON ROBERT WALKER,                                                   OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Gregory S. Tavill,

Judge. Affirmed.

         Kimberley J. Grove, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Christopher

P. Beesley and Tami F. Hennick, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
                                               I.

                                      INTRODUCTION

       Defendant and appellant Vernon Robert Walker appeals the trial court’s

postjudgment order denying his request to conduct a supplemental sentencing hearing to

develop a record of mitigating circumstances for an eventual youthful offender parole
                                 1
hearing pursuant to Penal Code 1203.01 and In re Cook (2019) 7 Cal.5th 439 (Cook).

The trial court found defendant was ineligible for a youthful offender parole hearing

because he had been sentenced to a term of life without the possibility of parole (LWOP)

and was statutorily ineligible. On appeal, defendant contends the trial court erred in

denying his request for a supplemental hearing because the court misunderstood its scope

of discretion when it found him ineligible. For reasons explained, we affirm the trial
                             2
court’s denial of a Franklin hearing. However, defendant’s counsel may file with the

clerk of the court a statement of their views concerning mitigating circumstances relating

to defendant and the crimes for which he was convicted for an eventual offender parole

hearing pursuant to section 1203.01.




       1
           All future statutory references are to the Penal Code unless otherwise stated.
       2
           People v. Franklin (2016) 63 Cal.4th 26 (Franklin).

                                               2
                                             II.
                                                                         3
                  FACTUAL AND PROCEDURAL BACKGROUND

       In 2003, defendant and his accomplice, Demetrius McClendon, killed two fellow

Marines for 10 pounds of marijuana and torched the victims’ car containing their bodies.

(Walker I, supra, E038397.) Defendant was 20 years old at the time he committed the

offenses.

       A jury convicted defendant of two counts of first degree murder (§ 187, subd. (a))

and one count of arson (§ 451, subd. (d)). As to the murder offenses, the jury also found

true a firearm enhancement (§ 12022.53, subd. (b)), as well as multiple special

circumstances (§ 190.2 subd. (a)(3)) [multiple murder], (1) [financial gain], & (15) [lying

in wait]) findings. The trial court sentenced defendant to two consecutive indeterminate

LWOP terms, plus an additional consecutive three years for the arson and 10 years for the

firearm enhancement under section 12022.53, subdivision (b).




       3
          Because the factual background is not relevant to the limited legal issue raised in
this appeal, we will not recount those details with specificity. The specific factual details
of the crimes are found in defendant’s prior direct appeal in People v. Walker (Sept. 22,
2006, E038397) [nonpub. opn.] (Walker I) [2006 WL 2709838].

                                             3
       On September 22, 2006, in a nonpublished opinion, this court struck the

inapplicable parole revocation fine, but otherwise affirmed the judgment. (See Walker I,

supra, E038397.)

       In 2015, the Legislature enacted section 1170.91. That section allows a veteran

who may be suffering from one of certain disorders as a result of his or her military

service to obtain resentencing, so that the trial court can consider that disorder as a

mitigating factor when choosing whether to impose a low, mid, or upper determinate

sentencing term. The Legislature also permitted those convicted prior to the enactment of

the statute to petition for resentencing under section 1170.91. The Legislature also

enacted section 3051, which enables youthful offenders to reach parole eligibility earlier

because of their youth.

       In February 2020 and April and May 2021, defendant in propria persona filed

petitions for resentencing pursuant to section 1170.91, and a request for a hearing in

accordance with Franklin, supra, 63 Cal.4th 261 to make a record of mitigating

circumstances of youth should he ever become eligible for a youth offender parole

hearing.

       On May 5, 2021, the trial court summarily denied the section 1170.91 petition,

finding defendant was ineligible for resentencing under section 1170.91 because he “‘was

sentenced to an indeterminate term’” and section “‘1170.91 only applies to determinate

terms.’” (People v. Walker (Dec. 22, 2021, E077191) [nonpub. opn.] (Walker II).) After

defendant appealed, we concurred with the trial court that section 1170.91 does not apply



                                              4
to defendant’s indeterminate terms, but found the court incorrectly concluded that section

1170.91 does not apply to defendant’s determinate term for arson. (Walker II, supra,

E077191.) We thus reversed and remanded the matter for the trial court to consider

whether to resentence defendant under section 1170.91 on his arson conviction. (Ibid.)

In all other respects, we affirmed the judgment. (Ibid.)

       On August 27, 2021, the trial court denied defendant’s request for a Franklin

hearing noting as follows: “According to the Department of Corrections’ website, Mr.

Walker is sentenced to life without the possibility of parole. Under those circumstances,

he’s not eligible for youth offender parole, and his Franklin doesn’t apply.

[¶] . . . [¶] . . . So the request for a Franklin hearing is denied. The defendant is not

eligible for the youth offender parole.” Defendant timely appealed.

                                             III.

                                       DISCUSSION

       Defendant argues the trial court erred in denying his request for a supplemental

hearing to collect and preserve mitigating evidence tied to his youth at the time he

committed his offenses for an eventual parole hearing because its ruling shows the court

misunderstood the scope and nature of its discretion to order a supplemental sentencing

proceeding pursuant to section 1203.01 and Cook, supra, 7 Cal.5th 439.




                                              5
       Section 1203.01 “provides that, postjudgment, the trial court may generate,

collect, and transmit information about the defendant and the crime to the Department of
                                                                                      4
Corrections and Rehabilitation.” (Cook, supra, 7 Cal.5th at p. 447; see § 1203.01.)

Section 1203.01 thus allows a trial court to create a postjudgment record for the benefit of

the Department of Corrections and Rehabilitation, and is the method by which offenders

may supplement the record with information relevant to an eventual youth offender

parole hearing. (Cook, supra, at pp. 453-454.)

       “In Cook, the court held that a juvenile offender who is eligible for a youthful

offender parole hearing but who was sentenced before the change in the law and thus was

unable to provide the supplemental information contemplated in . . . Franklin[, supra,]

63 Cal.4th 261 . . . may file a motion pursuant to section 1203.01 requesting ‘an evidence




       4
          Section 1203.01, subdivision (a) specifically states: “(a) Immediately after
judgment has been pronounced, the judge and the district attorney, respectively, may
cause to be filed with the clerk of the court a brief statement of their views respecting the
person convicted or sentenced and the crime committed, together with any reports the
probation officer may have filed relative to the prisoner. . . . The attorney for the
defendant and the law enforcement agency that investigated the case may likewise file
with the clerk of the court statements of their views respecting the defendant and the
crime of which they were convicted. Immediately after the filing of those statements and
reports, the clerk of the court shall mail a copy thereof, certified by that clerk, with
postage prepaid, addressed to the Department of Corrections and Rehabilitation at the
prison or other institution to which the person convicted is delivered. The clerk shall also
mail a copy of any statement submitted by the court, district attorney, or law enforcement
agency, pursuant to this section, with postage prepaid, addressed to the attorney for the
defendant, if any, and to the defendant, in care of the Department of Corrections and
Rehabilitation, and a copy of any statement submitted by the attorney for the defendant,
with postage prepaid, shall be mailed to the district attorney.”


                                              6
                                                      5
preservation proceeding as envisioned in Franklin.’ (Cook, supra, [7 Cal.5th] at pp.

452, 458-459.) The court explained that section 1203.01 authorizes the trial court to

create a postjudgment record for the benefit of the Department of Corrections and

Rehabilitation but does not require that ‘statements by the judge and prosecutor should be

filed “[i]mmediately after judgment has been pronounced.”’ (Cook, supra, at p. 453.)

Indeed, as the court observed, “There is no indication . . . that the statute’s requirement

deprives the court of authority to act at a later time.” (Ibid.) The court concluded, ‘Penal

Code section 1203.01, augmented by the court’s inherent authority to craft necessary
                                                          6
procedures under Code of Civil Procedure section 187, authorizes it to preserve evidence

as promptly as possible for future use by the Board [of Parole Hearings]. Transmission

of that record to the Department of Corrections and Rehabilitation, in turn, enables the

board to “discharge its obligation to ‘give great weight to’ youth-related factors [citation]

in determining whether the offender is ‘fit to rejoin society.’”’ [Citation.]” (People v.

Crites (2022) 77 Cal.App.5th 494, 497-498 (Crites), quoting Cook, supra, at p. 455.)



       5
          “In Franklin, supra, 63 Cal.4th 261, the Supreme Court held that when a
juvenile offender receives an indeterminate life sentence, the offender must be ‘given
adequate opportunity at sentencing to make a record of mitigating evidence tied to his
youth.’” (People v. Medrano (2019) 40 Cal.App.5th 961, 967, quoting Franklin, supra,
at p. 269.)
       6
          Code of Civil Procedure section 187 provides: “When jurisdiction is, by the
Constitution or this Code, or by any other statute, conferred on a Court or judicial officer,
all the means necessary to carry it into effect are also given; and in the exercise of this
jurisdiction, if the course of proceeding be not specifically pointed out by this Code or the
statute, any suitable process or mode of proceeding may be adopted which may appear
most conformable to the spirit of this Code.”

                                              7
       Based on the above, defendant believes “trial courts have discretion to provide

youthful offenders with the opportunity to establish a record of relevant youth related

mitigating factors for later consideration.” He acknowledges that Franklin and Cook

“approached the issue with specific regard to evidence relevant to a future juvenile parole

hearing under [] section 3051,” but asserts “nothing in the statutes relied on by the court

in Cook as conferring jurisdiction on trial courts to order supplemental proceedings —

Penal Code section 1203.01 and Code of Civil Procedure section 187 — is limited to the

collection and preservation of evidence to be used in future youth offender parole

hearings.”

       Recently, in Crites, supra, 77 Cal.App.5th 494, Division Four of the First District

addressed a similar issue as raised by defendant here. In Crites, supra, 77 Cal.App.5th

494, the defendant, whose judgment for conviction for murder had been final for over 40

years, appealed an order denying his motion to correct information contained in his

presentencing probation report. (Id. at p. 496.) The trial court denied the defendant’s

motion, finding “‘“[t]here is no statutory authority for a trial court to entertain a

postjudgment motion that is unrelated to any proceeding then pending before the

court.”’” (Id. at p. 497.) The defendant appealed, arguing the trial court had jurisdiction

to consider his motion under section 1203.01, subdivision (a) as interpreted by Cook,

supra, 7 Cal.5th 439. (Crites, supra, at p. 497.) Following an analysis of Cook, the

Court of Appeal concluded that the trial court has jurisdiction under section 1203.01 to

correct the record transmitted to the Department of Corrections. (Crites, supra, at p.



                                               8
499.) The court explained: “Cook does not carve out an exception for youthful offenders

but instead relies on the plain language of section 1203.01 in finding authority for the

motion. We see no reason why that holding would not apply in the present situation.

Accordingly, we will reverse the order denying defendant’s motion and instruct the court

to consider the motion under section 1203.01.” (Crites, supra, at p. 499.)

       The court observed: “We note, however, that defendant is not entitled to the

expanded evidentiary preservation procedures afforded a youthful offender under

Franklin. (Franklin, supra, 63 Cal.4th at p. 284 [At the proceeding, ‘the court may

receive submissions and, if appropriate, testimony pursuant to procedures set forth in

section 1204 and rule 4.437 of the California Rules of Court, and subject to the rules of

evidence. [The defendant] may place on the record any documents, evaluations, or

testimony (subject to cross-examination) that may be relevant at his eventual youth

offender parole hearing, and the prosecution likewise may put on the record any evidence

that demonstrates the juvenile offender’s culpability or cognitive maturity, or otherwise

bears on the influence of youth-related factors.’].) Rather, section 1203.01, subdivision

(a) merely authorizes ‘[t]he attorney for the defendant . . . [to] file with the clerk of the

court [a] statement of their views respecting the defendant and the crime of which they

were convicted.’” (Crites, supra, 77 Cal.App.5th at p. 499.)

       In this case, we find the trial court did not misunderstand its scope of discretion as

it relates to a supplemental Franklin hearing pursuant to section 3051. The Legislature

enacted section 3051 in 2013 in response to a series of decisions addressing Eighth



                                               9
Amendment limits on the length of sentences for juvenile offenders (see, e.g., Miller v.

Alabama (2012) 567 U.S. 460; Graham v. Florida (2010) 560 U.S. 48, 75). (Sen. Bill

No. 260 (2013-2014 Reg. Sess.), Stats. 2013, ch. 312, §§ 1, 4; In re Trejo (2017) 10

Cal.App.5th 972, 980-981; Franklin, supra, 63 Cal.4th at p. 277.) The statute gives

eligible young offenders the opportunity for parole in their 15th, 20th, or 25th year of

incarceration depending on the length of sentence they are serving for their “controlling

offense” (i.e., the offense for which the longest sentence was imposed). (§ 3051, subds.

(b)(1)-(4), (a)(2)(B); see Franklin, supra, at p. 2777; accord, People v. Sands (2021) 70

Cal.App.5th 193, 197-198.) When enacting section 3051, the Legislature recognized

“that youthfulness both lessens a juvenile’s moral culpability and enhances the prospect

that, as a youth matures into an adult and neurological development occurs, these

individuals can become contributing members of society.” (Stats. 2013, ch. 312, § 1.)

       As originally enacted, section 3051 applied only to offenders who were under 18

when they committed their crimes. (Stats. 2013, ch. 312, § 4; In re Jenson (2018) 24

Cal.App.5th 266, 277.) The Legislature later extended its operation to offenders who

were under 23, and then to those who were under 26, at the time of their crimes. (Stats.

2015, ch. 471, § 1; Stats. 2017, ch. 675, § 1; see In re Jenson, supra, at p. 277.) These

amendments reflected the Legislature’s recognition that young adults are not yet fully

matured and, thus, have a lower degree of culpability and an increased potential for

rehabilitation when compared with fully matured adult offenders. (Assem. Com. on Pub.




                                             10
Safety, Analysis of Assem. Bill No. 1308 (2017-2018 Reg. Sess.), as amended Mar. 30,

2017, p. 2.)

       The current version of section 3051 excludes several categories of youth

offenders: young adult (but not juvenile) offenders sentenced to LWOP; recidivist

offenders sentenced under the Three Strikes law (§§ 667, subds. (b)-(i), 1170.12); sex

offenders sentenced under the One Strike law (§ 667.61); and offenders “to whom [the

statute] would otherwise apply, but who, subsequent to attaining 26 years of age,

commit[] an additional crime for which malice aforethought is a necessary element of the

crime or for which the individual is sentenced to life in prison.” (§ 3051, subd. (h).)

       Here, because defendant, who was 20 years old and a young adult at the time he

committed the offenses, was sentenced to LWOP, the trial court correctly found that

defendant was ineligible for a supplemental hearing pursuant to Franklin. (§ 3051, subd.

(h).) We disagree with defendant that the trial court misunderstood its discretion on this

point. But we agree with defendant that the record shows the court misunderstood its

discretion under section 1203.01 as interpreted by our Supreme Court in Cook.

Accordingly, as explained in Crites, supra, 77 Cal.App.5th 494, defendant’s attorney

may file with the clerk of the court “‘a statement[] of their views respecting the defendant

and the crime of which they were convicted’” pursuant to section 1203.01, subdivision

(a). (Crites, supra, at p. 499.)




                                             11
                                          IV.

                                    DISPOSITION

      The trial court’s order denying defendant’s request for a Franklin hearing is

affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              CODRINGTON
                                                                                      J.

We concur:


RAMIREZ
                      P. J.


McKINSTER
                         J.




                                           12